Order entered March 27, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01075-CR

                              FRANCISCO LOPEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-35119-S

                                          ORDER
       Before the Court is appellant’s March 25, 2019 motion to extend time to file appellant’s

brief. By order dated March 19, 2019, we extended the time to file appellant’s brief until April

24, 2019. We DENY AS MOOT appellant’s motion.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE